Citation Nr: 0114815	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-16 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left varicocele.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



REMAND

The evidence suggests that the veteran had active service 
from August to November 1978.  An official service separation 
document is not of record.  

The veteran canceled a hearing at the RO scheduled for 
November 2000.  He did not request that the hearing be 
rescheduled or provide a reason that he did not appear.  The 
Board may proceed with action on the appeal because the 
hearing request has been effectively withdrawn.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  

The service medical records reflect that the veteran's 
genitourinary system was normal on the pre-induction medical 
examination in April 1978.  The veteran initially complained 
of a swollen testicle during service on September 8, 1978.  
On September 21, 1978, on evaluation at the troop medical 
clinic, the veteran reported that he had had swelling and 
left testicular pain for one or two months.  The report of 
his referral to the urology clinic that day reflects that he 
had had a chronic problem with testicular swelling for 
several months, and that it had started prior to service 
entrance.  There was an impression of left varicocele based 
on examination at the urology clinic that day.  In October 
1978, the veteran was placed on a profile restricting 
activity due to pain and swelling of the testicles.  He was 
seen twice that month for testicular symptoms.  

The report of the veteran's separation medical examination is 
not in the claims file.  

The veteran was separated from service under the Trainee 
Discharge Program prior to his completion of 180 active duty 
days.  As noted, the veteran's DD Form 214 is not on file, 
however.  

The veteran's original disability claim for a left testicle 
problem was received by the Department of Veterans Affairs 
(VA) regional office (RO) in June 1999.  In that claim, the 
veteran reported treatment for testicular symptoms at General 
Hospital, Nashville, Tennessee, in 1979.  A written attempt 
by the RO that month to obtain supporting data from 
Metropolitan General Hospital in Nashville was returned by 
the postal service as undeliverable.  An attempt at telephone 
contact with the facility by the RO was also reported as 
negative.  

In his claim, the veteran also reported treatment for 
testicular problems at the VA Medical Center, Murfreesboro, 
Tennessee, on June 8, 1999.  VA outpatient treatment reports 
for June 1999 are included in the claims file, however, they 
pertain to disability not at issue here.  Consequently, the 
claims folder currently includes no post service medical 
evidence regarding the claimed disability.  

During the pendency of this matter, effective November 9, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

In written arguments of April 2001, the representative cites 
the VCAA and argues that there should be a further attempt to 
obtain the 1979 treatment record reported by the veteran, and 
that the veteran is entitled to a physical examination 
regarding the current status of any testicular abnormality.  
It is the judgment of the Board that there should be further 
development of the evidence.  Further action should be 
completed in an attempt to obtain any available record from 
the referenced General Hospital in Nashville, and the RO 
should obtain the report of the veteran's separation medical 
examination and his DD Form 214, or provide the reason(s) for 
their unavailability.  The RO should attempt to ensure that 
all VA treatment records have been obtained, including by 
conducting a special search requesting any report of the 
veteran's treatment for testicular problems at the VA Medical 
Center, Murfreesboro, Tennessee, on June 8, 1999.  

In view of these circumstances, the veteran's case is 
REMANDED to the RO for the following action:

1.  The service department should be 
requested to conduct a special search for 
additional service medical records, 
especially the report of the veteran's 
separation medical examination, and to 
obtain his DD Form 214.  If any record is 
unavailable, the reason why should be 
included in the claims folder.  

2.  The veteran should be requested to 
list names and addresses for all 
testicular treatment and/or examinations 
that he has received from other than VA 
sources since service.  The RO should 
obtain all records from the sources 
reported by the veteran for association 
with the claims file, or provide the 
reason they are unavailable.  All VA 
clinical records not currently on file 
should be obtained, including by 
requesting a special search for any 
record of treatment of the veteran for 
testicular problems at the VA Medical 
Center, Murfreesboro, Tennessee, on June 
8, 1999.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine if the left varicocele, 
reported in the service medical records, 
chronically worsened in service.  All 
indicated studies should be completed and 
all indicated findings reported in 
detail.  The claims file and a complete 
copy of this Remand order must be made 
available to and be reviewed by the 
examiner prior to examination of the 
veteran.  The examiner should support any 
opinion expressed by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case.

4.  After the claim has been 
readjudicated, and if any matter is not 
resolved to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an appropriate 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


